DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has filed amendments to the claims on 04/06/2022. The arguments in view of the amendments to the claims have caused for the withdrawal of the 35 USC 112(b) rejection of claim 1-20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Kelly on 07/01/2022.
The application has been amended as follows: 
(Currently Amended) A method of manufacturing a part, the method comprising: 
extracting and aggregating into a parametric part database, geometric measurements of: surface, volume, curvature, edge angular defects, point angular defects, and topology, of an existing part or a solid model thereof; 
designing the part using a CAD system for generating a CAD part model of the part comprising- categorizing each measurable attribute of each feature of the part as fixed or scalable, designating each measurable attribute of each feature of the part as constant or relative, and comparing the part to the existing part; 
receiving, in a parametric part system, numeric feature vectors for the existing part describing: geometric features, design features, and process features, of the existing part;
identifying, using a deep learning feature extraction algorithm using voxelization of part data, features of the part from the part data and extracting the features of the part for four or greater dimensions comprising: geometric features, design features, and process features of the part, for feature distinction, such that each dimension of the four or greater dimensions represents a position in a coding scheme representing the part; 
generating an abstract visualization of the part; 
appending part-level data onto the abstract visualization of the part; 
performing a regression analysis of part groupings comprising the part-level data appended onto the abstract visualization of the part; 
downselecting or recombining the features of the part; 
determining a parametric specification of the part and comparing the part to the existing part and using at least one of a result of the downselecting or recombining of the features of the part; 
storing the parametric specification of the part as a parametric part model in the parametric part database; 
adjusting, using results of the regression analysis, resource requirements for production quality metrics, and adapting one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part; 
and fabricating the part using the parametric part model.

8. (Currently Amended) An apparatus that comprises: 
a CAD system configured to generate a CAD part model of a part that designates each measurable attribute of each feature of the part as constant or relative and compare the part to an existing part; 
a parametric part system configured to: 
extract and aggregate into a parametric part database, geometric measurements of: surface, volume, curvature, edge angular defects, point angular defects, and topology, of the existing part or a solid model thereof; 
receive, in the parametric part system, numeric feature vectors for the existing part that describe: geometric features, design features, and process features, of the existing part; 
voxelize part data to identify features of the part from the part data based upon a deep learning feature extraction algorithm; 
and extract features of the part for four or greater dimensions comprising; geometric features, design features, and process features, of the part, for distinction of the features of the part from the part data such that each dimension represents a position in a coding scheme that represents the part; 
generate an abstract visualization of the part; 
append part-level data onto the abstract visualization of the part; 
perform a regression analysis of part groupings comprising the part-level data appended onto the abstract visualization of the part; 
downselect or recombine the features of the part; 
determine a parametric specification of the part based upon a comparison of the part to the existing part and using at least one of a result of the downselecting or recombining of the features of the part;
store the parametric specification of the part as a parametric part model in the parametric part database; 
and adjust, based upon results of the regression analysis, resource requirements for production quality metrics, and adapt one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part; 
and a part fabrication system configured to fabricate the part based upon the parametric part model.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Koudal teaches designing a part using CAD, generating abstract visualizations of the part, identifying features of the part from data representations of the part, using recombination of the features of the part for determining a parametric specification of the part, storing parametric specification, fabricating the part using parametric part model. 
Koudal does not teach appending part level data onto the abstract visualization, performing analysis of the part, deep learning feature extraction algorithm using voxelization of the part data, extracting features of the part for four or greater dimensions comprising geometric features, design features, and process features for feature distinction such that each dimension of the four or greater dimension represents a position in a coding scheme representing the part. 
Dal Mutto teaches appending part level data onto the abstract visualization of the part.
Coffman ‘813 teaches designating each feature of the part as constant or relative and downselecting features of the part. 
Coffman ‘300 teaches regression analysis. 
Autodesk.help teaches categorizing parts as fixed or scalable.
Rorato teaches identifying the part to serve as an origin in three dimensional coordinates. 
The cited prior art does not anticipate, suggest, nor render obvious the independent claims 1, 8 and 15 when considered individually or in combination before the effective filing date of the instant application. An updated search was conducted and no new art anticipates, suggests, or makes obvious the claimed invention. Therefore, claims 1, 8 and 15 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116